Citation Nr: 9901675	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  98-05 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for migraine headaches.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel



INTRODUCTION

The veteran had active service from February 1974 to February 
1977.  

The appeal arises from a rating decision dated in July 1994 
in which the Regional Office (RO) denied service connection 
for migraine headaches.  The veteran subsequently perfected 
an appeal of that decision.  


REMAND

In this case, the veteran requested a hearing; and it does 
not appear that he was seeking a hearing before a member of 
the Board of Veterans' Appeals (Board).  He did not specify 
that he wanted a Board hearing, and he requested a hearing 
before perfecting the current appeal.  At the time of his 
hearing request, the veteran was incarcerated and he did not 
know when he would be released.  The RO sent a letter to the 
veteran in August 1997.  According to that letter, [i]n 
regard to your request for a hearing, and to have your 
girlfriend or mother speak for you at the hearing, please be 
advised that you must be present at your hearing[t]herefore, 
once you have been released from the Dade County Jail, please 
request your hearing again.  

Under 38 C.F.R. § 3.103(c)(2) (1998), [t]he purpose of a 
hearing before the RO is to permit the claimant to introduce 
into the record, in person, any available evidence which he 
or she considers material and any arguments or contentions 
with respect to the facts and applicable law which he or she 
may consider pertinent.  Also according to that regulation, 
[t]he claimant is entitled to produce witnesses, but the 
claimant and witnesses are expected to be present.  

The RO should inform the veteran that he is expected to 
appear along with any witnesses he wishes to present 
testimony at a hearing and inform him that he may withdraw 
his hearing request.  If the veteran does not respond to the 
RO letter, the RO should schedule a hearing as the veteran 
has not withdrawn his hearing request.  The Board also notes 
that the veteran may have been released from the Dade County 
Jail since the issuing of this remand so he may be able to 
appear for the RO hearing.  

The Board also notes that a VA medical record dated in April 
1989 shows that the veteran related that a previous local 
doctor had advised him that a head injury caused post-
concussion disorder which led to his migraine headaches.  The 
veteran has also reported having been hit in the head in 
1974.  Under those circumstances, the RO should inform the 
veteran that he should submit competent medical evidence 
linking his current migraine headaches to service or an event 
in service.  See Robinette v. Brown, 8 Vet. App. 69 (1995).

Additionally, the veteran has related that he applied for 
benefits from the Social Security Administration, but it does 
not appear that a copy of a decision from the Social Security 
Administration and copies of records associated with any such 
claim are of record.  Review of the claims file also 
discloses that copies of many VA records have been obtained.  
However, the veteran has reported that he has received 
treatment at various VA medical facilities.  To ensure that 
all pertinent VA medical records have been obtained, the RO 
should request further information from the veteran.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the United States Court of 
Veterans Appeals.  For that reason and to ensure due process, 
the case is REMANDED to the RO for the following action: 

1.  The RO should inform the veteran that 
he is expected to appear at any hearing 
along with any witnesses he wishes to 
testify.  The RO should also inform the 
veteran that he may withdraw his request 
for a hearing.  If the veteran does not 
respond to the ROs letter, the RO should 
schedule a hearing.  If the veteran fails 
to report for the scheduled hearing, the 
RO should still engage in the development 
listed below.  

2.  The RO should notify the veteran that 
he should submit competent medical 
evidence linking his migraine headaches 
to service or an event in service.  

3.  To ensure that copies of all 
pertinent VA medical records pertaining 
to the veteran have been obtained, the RO 
should ask the veteran to identify all VA 
medical facilities, including those in 
Bay Pines, Gainesville, Pensacola, and 
Tampa, Florida and New Orleans, 
Louisiana, at which he has received 
treatment for headaches since service and 
the dates of said treatment.  The RO 
should then secure copies of records of 
all treatment reported by the veteran. 

4.  The RO should also obtain a copy of 
any decision of the Social Security 
Administration pertaining to the veteran 
and copies of all medical records 
associated with the veterans claim for 
social security disability benefits.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record in light of the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  
See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).   


Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 2 -
